 
 
I 
111th CONGRESS 1st Session 
H. R. 2144 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2009 
Mr. Flake (for himself, Mr. Franks of Arizona, Mr. Rohrabacher, and Ms. Fallin) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To permit a State to elect to receive the State’s contributions to the Highway Trust Fund in lieu of its Federal-aid Highway program apportionment for the next fiscal year, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Highway Fairness and Reform Act of 2009.  
2.Election to receive State’s contributions to Highway Trust Fund in lieu of participating in Federal-aid highway program 
(a)In GeneralChapter 1 of title 23, United States Code, is amended by inserting after section 149 the following: 
 
150. Direct Federal-aid highway program 
(a)In GeneralBeginning with fiscal year 2011, the Secretary shall carry out a direct Federal-aid highway program in accordance with the requirements of this section. Under the program, the Governor or chief executive officer of a State may elect, not less than 90 days before the beginning of the fiscal year, to have the State waive its right to receive amounts apportioned or allocated to it under the Federal-aid highway program for the fiscal year to which the election relates; and to receive instead the amount determined under subsection (d) for that fiscal year. The election shall be made in such form and manner as the Secretary may require and shall be irrevocable.  
(b)State Responsibility 
(1)In generalThe Secretary shall accept an election under subsection (a) if the Secretary determines that the State— 
(A)has an interstate maintenance program and agrees to maintain the interstate in accordance with that program;  
(B)submits a plan to the Secretary describing— 
(i)the purposes, projects, and uses to which amounts received under the program will be put; and  
(ii)which programmatic requirements of this title the State elects to continue;  
(C)agrees to obligate or expend amounts received under the program exclusively for projects that would be eligible for funding under section 133(b) of this title if the State were not participating in the program; and  
(D)agrees to report annually to the Secretary on the use of amounts received under the program and to make the report available to the public in an easily accessible format.  
(2)Safety requirementsThe Secretary may determine that requirements important for transportation safety continue to apply to a State that makes an election under subsection (a).  
(3)Surface transportation programA State that makes an election under subsection (a) shall continue to suballocate funds to urbanized areas and other areas using the formulae and rules under section 133(d)(3) of this title.  
(4)No limitation on use of fundsExcept as provided in paragraphs (1), (2), and (3), the expenditure or obligation of funds received by the State under the program are not subject to regulation under this title or title 49.  
(c)Effect on Pre-existing ObligationsThe making of an election under subsection (a) shall not affect any obligation, responsibility, or commitment of the State under this title for any fiscal year with respect to— 
(1)a project or program funded under this title (other than under this section); or  
(2)any project or program funded under this title in any fiscal year for which an election under subsection (a) is not in effect.  
(d)Transfers 
(1)In generalThe amount to be transferred to a State under the program for a fiscal year shall be the portion of the taxes appropriated to the Highway Trust Fund under section 9503 of the Internal Revenue Code of 1986, other than for the Mass Transit Account, for a fiscal year for which an election is in effect under subsection (a) that is attributable to highway users in that State during that fiscal year, reduced by a pro rata share withheld by the Secretary to fund contract authority for programs of the National Highway Traffic Safety Administration and the Federal Motor Carrier Safety Administration.  
(2)General fund amountsFor purposes of paragraph (1), any amounts deposited in or credited to the Highway Trust Fund from the general fund of the Treasury shall be treated as if they were taxes appropriated to the Fund.  
(3)Transfers 
(A)In generalTransfers under the program— 
(i)shall be made at the same time as deposits to the Highway Trust Fund are made by the Secretary of the Treasury;  
(ii)shall be made on the basis of estimates by the Secretary, in consultation with the Secretary of the Treasury, and proper adjustments shall be made in amounts subsequently transferred to the extent prior estimates were in excess of, or less than, the amounts required to be transferred.  
(B)LimitationAn adjustment under subparagraph (A)(ii) to any transfer may not exceed 5 percent of the transferred amount to which the adjustment relates. If the adjustment required under subparagraph (A)(ii) exceeds that percentage, the excess shall be taken into account in making subsequent adjustments under subparagraph (A)(ii).  
(e)Application with Other AuthorityThe Secretary shall rescind or cancel any contract authority under this chapter (and any obligation limitation) for a State for a fiscal year for which an election by that State is in effect under subsection (a). .  
(b)Clerical AmendmentThe chapter analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 149 the following: 
 
 
150. Direct Federal-aid highway program.  .  
 
